On July 29, 1946, defendants, the owners of all the stock in Tally Ho Candy Co., Inc., sold that stock to plaintiff for $19,500. On August 2, 1949, the Treasury Department served a notice of claim and assessment on the said corporation of a tax liability for the year ending April 30, 1946, in the sum of $93,028.13. The complaint alleges three causes of action, only the first two of which are concerned on this appeal. In the first cause of action plaintiff seeks to recover the amount of the tax liability of $93,028.13 on the ground that, to induce plaintiff ,to purchase the stock, defendants undertook to hold plaintiff harmless “from any claims against or obligations of, the said corporation which may be presented or pressed because of any matter or transaction arising or accruing prior to the 29th day of July, 1946 ”. In the second cause of action plaintiff seeks to recover $75,000, as damage for failure of defendants to dispose of the aforesaid tax h"ability of $93,028.13. By the orders appealed from Special Term granted defendants’ motion to dismiss the first two causes of of action for insufficiency and denied the motion as to the third cause of action. Orders, insofar as appealed from, affirmed, with $10 costs and disbursements. Ho opinion. Carswell, Acting P. J., Johnston, Adel, Sneed and Wenzel, JJ., concur. [See post, p. 664.]